Title: From Alexander Hamilton to William Short, 1[–15] October 1792
From: Hamilton, Alexander
To: Short, William



Sir,
Newark, N.J. Oct. 1.[–15] 1792

On my arrival here, upon an excursion of a few days, I find the intelligence of a suspension of the King of France, and of a new revolution in that country. I take it for granted, that after such an event, no further payments will have been made to France. It is now impossible to calculate anything concerning the affairs of that country, and of course the validity, as well as the utility to itself of future reimbursements would be questionable. This letter serves for the present barely to convey this idea.
With much consideration   & esteem, I am, &c.
A.H.
